Citation Nr: 9910506	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
chronic anxiety with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to August 1945.   

By way of procedural history, the veteran filed a claim for 
an increased rating dated in May 1971.  In a rating decision 
dated in October 1971, the Regional Office (RO) increased the 
veteran's disability evaluation to 30 percent, effective 
February 1971.  In a confirmed rating decision dated in June 
1974, the RO confirmed the veteran's 30 percent disability 
evaluation.  The veteran filed a notice of disagreement dated 
in July 1974.  A statement of the case was issued in July 
1974, and the veteran filed a substantive appeal dated in 
August 1974.  The RO issued another rating decision dated in 
October 1974 wherein they increased the veteran's disability 
evaluation to 50 percent, effective May 1974.  The October 
1974 rating decision contained a special note to the effect 
that the decision was a partial grant and the veteran should 
be asked whether he wished to continue his appeal.  The 
record does not reflect that the veteran was so informed or 
that he withdrew his appeal.  It would appear that the appeal 
has been pending since that time.   

Additionally, within the representative's written argument 
dated in February 1999, the representative appears to 
indicate the veteran's desire to reopen his claim for service 
connection for hearing loss, which was previously denied by 
the RO in a January 1960 rating decision.  The representative 
also appears to raise a claim for service connection for 
tinnitus.  These matters are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is demonstrably unable to obtain or retain 
employment due to chronic anxiety with depression.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
chronic anxiety with depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9400 (effective prior to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1945 rating decision, the RO granted service 
connection for "psychoneurosis, anxiety," evaluated as 50 
percent disabling.

In a March 1948 rating decision, the RO reduced the veteran's 
disability evaluation to 30 percent effective in May 1948.  

In an April 1950 rating decision, the RO decreased the 
veteran's disability evaluation to 10 percent effective in 
June 1950.  

The veteran filed a claim for an increased rating dated in 
May 1971.  

By way of a letter dated in July 1973, the veteran stated 
that his service connected nervous condition had rendered him 
unemployable.

A Department of Veterans Affairs (VA) summary of 
hospitalization received by the RO in July 1971 reflects a 
relevant diagnosis of anxiety neurosis with depressive 
overlay.

A VA specialist examination conducted by a private physician, 
and dated in September 1971, reflects a diagnosis of chronic 
anxiety reaction with depressive symptoms and a definite 
tendency towards somatization of his anxiety.

In an October 1971 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent effective in 
February 1971.  

A May 1974 VA hospital summary reflects a notation that at 
the time of discharge the veteran was considered 
"unemployable and mentally competent."  The primary purpose 
of the hospital admission was noted as severe chronic 
bronchitis; other diagnoses were noted as psychoneurosis; 
hearing loss with tinnitus secondary to trauma; postoperative 
disc surgery, lumbosacral spine; and calculus.

A letter from a private physician, Dr. W.E.H., dated in 
September 1974, reflects an impression that the veteran had 
"a service connected psychoneurotic picture which has now 
progressed to the point of complete disability" and that the 
veteran's general psychiatric picture had progressed to the 
point that he was unable to work in any capacity.  The 
physician stated the veteran's general nervous overlay had 
"considerably progressed" and was a "large factor in his 
present state." 

Upon VA examination dated in October 1974, the examiner noted 
a diagnosis of anxiety reaction with depression and some 
somatization.  The veteran reported he had not been able to 
work since January 1974, that he worried a lot, had trouble 
remembering things, and difficulty concentrating.  The 
veteran also reported that he had been so depressed that he 
had thought of suicide, and that he was bothered from time to 
time by itching sensations over his entire body.  The 
examiner noted he believed the veteran was sincere in his 
statement of incapacity to work.  

In an October 1974 rating decision, the RO increased the 
veteran's disability evaluation to 50 percent for chronic 
anxiety with depression, effective May 1974.

A review psychiatric examination dated in March 1977 reflects 
an interval history notation that the veteran had not worked 
since 1974.  The examiner noted the veteran appeared clean 
and casually dressed, and his conversation was rational with 
a tendency to be circumstantial at times.  The veteran's 
affect was noted as one of worry and anxiety, from a mild to 
moderate degree.  Marked impairment of concentration was 
noted.  Performance in counting, calculation, general 
knowledge, and interpretation of proverbs was noted as fair.  
Insight and judgment were also noted as fair.  The examiner 
noted no impairment of comprehension, immediate recall or 
memory.  The veteran reported he had no difficulty getting 
along with people in general.  A diagnosis of "[a]nxiety 
neurosis, chronic and moderately severe with depressive 
features" was noted.

A December 1979 VA hospital summary reflects a notation that 
the veteran was competent, but that his chances for 
employability were not good "because of his multitude of 
medical and psychiatric problems."

A VA hospital summary dated in January 1981 reflects a 
notation that the veteran was considered competent but not 
employable.  It was noted that the veteran had a history of 
depression and a passive dependent personality.

A VA hospital summary dated in March 1983 reflects the 
veteran was unemployable because of his age and multiple 
infirmities. 

Upon VA examination dated in November 1997, the examiner 
noted the veteran was a heavyset older appearing male with 
gray hair, was clean-shaven, and dressed in a short sleeve 
shirt.  It was noted that the veteran was 75 years of age.  
The examiner reported the veteran was not able to do serial 
sevens, but was able to do serial threes.  The examiner also 
noted some memory problems: the veteran remembered two things 
after one prompt with six minutes, and a third thing with two 
prompts.  The veteran reported that he did do fun things such 
as fishing, hunting, crafts, and making canes.  The examiner 
noted the veteran's presentation was depressed and somewhat 
tense from dealing with chronic pain.  His judgment was noted 
as socially intact.  The veteran reported having sleep 
problems, being easily rattled, provoked, and irritable if 
things did not go well.  The veteran reported his mood as 
fair if things went well.  The veteran also reported 
receiving prior shock therapy.  The veteran reported his 
memory had not been the same since the shock therapy and that 
he was trying to do things himself, but he was getting to the 
point where he needed some help.  

In November 1997, the VA examiner noted an Axis I diagnosis 
of anxiety disorder, and a history of major depression 
disorder with some history of dysthymia, with the anxiety 
disorder as primary.  The examiner further noted the major 
depressive disorder was a combination of anxiety and medical 
problems the veteran was having at that time.  The examiner 
noted the dysthymia was 50 percent situational and 50 percent 
from the anxiety disorder.  The examiner further noted the 
veteran had problems dealing with this on a daily basis, and 
he would give up and get depressed.  In regards to Axis III, 
the examiner noted the veteran had diabetes, heart disease, 
eye problems, hearing loss, and disc surgery.  In regards to 
Axis IV, the examiner noted the veteran lived with chronic 
pain, his wife died in 1991, and he remarried.  In regards to 
Axis V, the examiner noted the veteran was functioning in the 
50 to 60 range from the primary anxiety disorder and his 
depressive disorder made that worse.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Anxiety disorders are rated under the portion of the Schedule 
for Rating Disabilities that pertains to mental disorders.  
Prior to November 7, 1996, anxiety disorders were rated under 
38 C.F.R. § 4.132.  Effective November 7, 1996, the rating 
schedule for mental disorders was amended and redesignated as 
38 C.F.R. § 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
The evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
A review of 38 C.F.R. § 4.132, Diagnostic Code 9400 back to 
1971 reflects that there have been no changes in the actual 
rating criteria or evaluation percentages for anxiety 
disorders between 1971 and the November 7, 1996 change in the 
rating schedule.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.   Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In light of the fact 
that the veteran filed his claim before November 7, 1996, the 
Board will evaluate his psychiatric disability in light of 
both the old and new criteria.  

Under the former rating criteria for an anxiety disorder, 
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996), a 50 percent evaluation is assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is substantially impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  A 70 percent disability 
evaluation is assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
seriously impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  A 
100 percent disability evaluation is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.

Under the new rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (effective November 7, 1996), a 50 
percent evaluation is warranted for an anxiety disorder with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for an anxiety disorder 
with occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A 100 percent evaluation is warranted for an anxiety disorder 
with total occupational and social impairment, due to 
symptoms such as the following: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends his anxiety with depression warrants an 
evaluation in excess of 50 percent.  The veteran reports that 
his symptoms are becoming more severe, he gets depressed very 
quickly, and his unemployability was related to his service 
connected anxiety disorder.

While the veteran's anxiety disorder picture does not meet 
each of the old criteria for a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9400 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under the old Diagnostic 
Code 9400.  Notably, the veteran reports that he has not 
worked since 1974.  Additionally, a review of the competent 
medical evidence presented reveals a May 1974 VA hospital 
summary in which the veteran was characterized as 
unemployable; a September 1974 letter from a private 
physician indicating that the veteran's general psychiatric 
picture had progressed to the point that he was unable to 
work in any capacity; a December 1979 VA hospital summary 
notation that the veteran was not employable because of a 
multitude of medical and psychiatric problems; a March 1983 
VA hospital summary notation that the veteran was not 
employable because of multiple infirmities; and a November 
1997 VA examination wherein the examiner noted a diagnosis of 
anxiety disorder and a history of major depression which the 
veteran had a problem dealing with on a daily basis.  

The Board recognizes that the veteran's inability to obtain 
or retain employment has, in part, been related to 
physical/medical disabilities, thus placing the evidence in 
relative equipoise.  With reasonable doubt resolved in the 
veteran's favor, the Board finds that the cumulative effect 
of the evidence, described above, is a reflection of a 
psychiatric disability picture of a veteran who is unable to 
obtain or retain employment because of a chronic anxiety 
disorder with depression.  Thus, a 100 percent schedular 
rating is warranted pursuant to the old provisions of 
Diagnostic Code 9400.

As 100 percent is the maximum evaluation available, 
additional evaluation of the veteran's disorder under the 
provisions of the new criteria would serve no useful purpose.




ORDER

An evaluation of 100 percent for chronic anxiety with 
depression is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

